DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-4, 5a, and 6 in the reply filed on 07/18/2022 is acknowledged. Because applicant did not distinctly state with or without traverse, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 5b-5e and 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Status of Claims

This action is in reply to the application filed on 18 July 2022.
Claims 1-4, 5a, and 6 are currently pending and have been examined.

Notice to Applicant
Examiner acknowledges the Definitions section in paragraphs [0007] - [0021].
Abstract Objection
The abstract is objected to because it is less than 50 words in length (MPEP 608.01(b)(I)(C)). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 2 recites the limitation "the analysis", “the database”, and “the touchscreen”. There is insufficient antecedent basis for these limitations in the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 5a, and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1-4) and as a process (claims 5a-6) which recite steps of a computer or computer network; an electronic record system accessible to the computer or computer network, wherein the electronic record system is configured to at least maintain electronic records for a patient admitted to a healthcare institution, the electronic record system including a first database to store infection prevention data for a patient related to use(s) of one or more identifiable infection prevention product(s) and/or protocol(s) in connection with providing care to the patient; an interface to allow input of infection prevention data for patients, optionally input by a healthcare provider, reflecting use of an identifiable infection prevention product or protocol in connection with providing care to the patient; and a computer program that configures the computer or computer network to store, maintain, retrieve, and analyze at least a portion of the infection prevention data for at least one patient to determine if care provided to the patient(s) complies with applicable infection prevention regulations. 

Step 2A Prong 1
These steps for monitoring compliance with infection prevention procedures, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from managing personal behavior or relationships or interactions between people by tracking, monitoring, and facilitating compliance with infection prevention regulations and protocols. This could be analogized to manual file keeping operations, but for the recitation of generic computer components. For example, but for the language describing steps as performed by using a computer, everything else in the context of this claim encompasses methods of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers organizing human activity but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-4 and 6 reciting particular aspects of monitoring compliance with infection prevention procedures such as utilizing an electronic record system or analyzing infection prevention data retrospectively or using an interface or analyzing infection prevention data periodically or outputting one or more alerts or generating a patient-specific report or allowing authenticated user access, selecting infection prevention product(s) and/or protocol(s) to infection prevention data, and tagging the infection prevention product(s) and/or protocol(s) with an identification element are methods for organizing human activity but for recitation of generic computer components).  


Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of an interface to allow input of infection prevention data for patients, optionally
input by a healthcare provider, reflecting use of an identifiable infection
prevention product or protocol in connection with providing care to the patient, see applicant’s specification [0022] to [0052], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as the electronic record system including a first database to store infection prevention data for a patient related to use(s) of one or more identifiable infection prevention product(s) and/or protocol(s) in connection with providing care to the patient amounts to mere data gathering, see MPEP 2106.05(g)).
generally link the abstract idea to a particular technological environment or field of use (such as a computer program that configures the computer or computer network to store, maintain, retrieve, and analyze at least a portion of the infection prevention data for at least one patient to determine if care provided to the patient(s) complies with applicable infection prevention regulations, see MPEP 2106.05(h))

Dependent claims 2-4 and 6 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (claims 2-3, and 6 additional limitations which amount to invoking computers as a tool to perform the abstract idea, claim 4 additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as the electronic record system including a first database to store infection prevention data for a patient related to use(s) of one or more identifiable infection prevention product(s) and/or protocol(s) in connection with providing care to the patient, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); an interface to allow input of infection prevention data for patients, optionally input by a healthcare provider, e.g., a web browser’s back and forward button functionality, Internet Patent Corp., MPEP 2106.05(d)(II)(ii)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 5a, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tenarvitz et al. (US20130122807A1).
Regarding claim 1, Tenarvitz discloses a computer or computer network ([0139] “…and a control computer subsystem coupled to the at least one of the units and including at least one user interface…”)
an electronic record system accessible to the computer or computer network, wherein the electronic record system is configured to at least maintain electronic records for a patient admitted to a healthcare institution ([0139] “…transmitting a signal over a communication channel to an electronic medical record subsystem to link the tag assignment to a medical record of the patient whereby the patient becomes a linked patient”)
the electronic record system including a first database to store infection prevention data for a patient related to use(s) of one or more identifiable infection prevention product(s) and/or protocol(s) in connection with providing care to the patient ([0157] “The rules may comprise a single standard operating procedure for the institution, or modified or distinct operating procedures based on any factors, including the specific location within the institution and the/or the medical history of the patient.”)
an interface to allow input of infection prevention data for patients, optionally input by a healthcare provider, reflecting use of an identifiable infection prevention product or protocol in connection with providing care to the patient ([0199] “The hygiene station may provide for user input and/or output. The hygiene station may be remotely managed utilizing standard protocols, or, alternatively, the station may incorporate an interface for communicating with the microcontroller….. In an embodiment lacking the display, indicator lights, sound devices, buttons, and other various input/output (I/O) devices may allow a user to interface with the microcontroller.” [0200] “The receiver 20 and microcontroller 57 can further communicate to the information agent whether a set time passed between the dispensing of the cleaning agent and the release of the protective agent and/or the drying agent, to confirm that scrub time was maintained for the particular environment.”)
and d. a computer program that configures the computer or computer network to store, maintain, retrieve ([0059] “The system consists of a number of concurrent processes. These include a tracking process to collect tag information in real time, a messaging process to collect or issue non-tag data messages such as those pertinent to each tag, an evaluation process to continually evaluate each rule respective to the current values stored or pointed to in the tag database and execute actions, if indicated.”)
and analyze at least a portion of the infection prevention
data for at least one patient to determine if care provided to the patient(s) complies with applicable infection prevention regulations ([0058] “The software when executed by the processing unit generally causes the information engine to monitor users and objects within the facility locate, and to monitor compliance with hygiene policy or regime defined for the institution.”)
Regarding claim 2, Tenarvitz discloses a. the electronic record system is an electronic medical record system that includes medical records for the patient;  and/or b. the analysis of infection prevention data occurs in real-time or retrospectively and/or c. the interface wirelessly receives infection prevention data transmitted from a peripheral device configured to acquire data from or associated with an identifiable infection prevention product to allow its identification by the system, wherein the peripheral device optionally is portable and optionally is a handheld device or a device worn by a healthcare worker; and/or
d. the analysis of infection prevention data occurs periodically or in realtime, and wherein the computer or computer network is further
optionally configured to, on command and/or periodically, generate a
report detailing compliance and/or non-compliance with applicable
infection prevention regulations with regard to one, some, or all
patients admitted to the healthcare institution; and/or
e. the analysis of infection prevention data occurs in real-time, and
wherein the computer or computer network is further optionally
configured to output to one or more users an alert if the system
determines that care being provided to the patient does not comply with
applicable infection prevention regulations, wherein the users
optionally are orderlies, nurses, infection preventionists, physicians,
physician assistants, and hospital administrators; and/or
f. the analysis of infection prevention data is prospective and results in
generating a patient-specific report detailing infection prevention
procedures to implement for the patient during an upcoming period,
optionally within the next 6h, 12h, 24, 36h, 48h, 72h, 96h, 120h, 144h,
or 168h; and/or g. the system is configured to allow authenticated user access to infection prevention data stored in the first database, wherein such access optionally allows an authenticated user to view some or all of the infection prevention data stored in the database for one or more patients to be displayed, optionally via an infection prevention dashboard, on a display, optionally a computer display or the touchscreen on a smartphone ([0026] “The system and method further includes evaluating in real-time the event data and subject data based on the set of predefined rules to measure performance of the processes.”)
Regarding claim 3, Tenarvitz discloses wherein the identifiable infection
 prevention product(s) and/or protocol(s) is(are) selected from the group consisting of a skin preparation solution to disinfect a catheter insertion site prior to catheter insertion, a catheter for vascular access (optionally a peripheral IV catheter, a peripherally inserted central line catheter, or a central line catheter), an insertion site protection device (optionally BIOPATCH®), a catheter stabilization device (optionally STATLOCK®), a protective anti-infective film cover for a catheter insertion site ((optionally a hydrocolloid film, optionally TEGADERM®, or a silicone film, optionally IV CLEAR™), a needlefree access connector (NAC), a disinfecting wipe, a NAC disinfecting device (optionally SPIN™,  UROS®, DUALCAP®, or SWABCAP®), water, disinfecting hand soap, a sterile glove, a face mask, a hair cap, a hand disinfection
protocol, a skin preparation protocol, a catheter insertion protocol, a catheter securement protocol, a catheter covering protocol, an extension set-to-catheter connection protocol, a NAC cleansing/disinfection protocol, an IV bag-to-extension set connection protocol, and NAC-based fluid medication administration protocol ([0042] “A cleaning agent may be in the form of a solid (i.e., bar of soap, surgical prep sponge), powder, liquid, cream, spray, gel, or the like.”)
Regarding claim 4, Tenarvitz discloses wherein the identifiable infection prevention product(s) and/or protocol(s) is(are) is tagged with an identification element, optionally a bar code, QR code, or RFID chip, that allows the identifiable infection prevention product(s) and/or protocol(s) to be identified ([0201] “Alternately, the pouch may include a RFID tracking tags. These are typically paper-thin reprogrammable laminate constructions about 50 mm×50 mm in size, comprising an antenna and a microchip.”)
Regarding claim 5a, Tenarvitz discloses a computer-implemented method to monitor compliance with infection prevention procedures in a healthcare institution, optionally a hospital, an outpatient surgery center, or an ambulatory care center ([0020] “And, further, that “In another embodiment, the near-field communication interaction is utilized to track proper hand hygiene at a hospital.”)
comprising using a computer-implemented infection prevention system to perform a method comprising the steps of: (i) providing to a computer or computer network an electronic record system
that maintains electronic records for patients admitted to a healthcare institution in a database configured to store infection prevention data related to use(s) of one or more identifiable infection prevention product(s) and/or protocol(s) in connection with providing care to the patient ([0139] “…and a control computer subsystem coupled to the at least one of the units and including at least one user interface…” [0139] “…transmitting a signal over a communication channel to an electronic medical record subsystem to link the tag assignment to a medical record of the patient whereby the patient becomes a linked patient” [0157] “The rules may comprise a single standard operating procedure for the institution, or modified or distinct operating procedures based on any factors, including the specific location within the institution and the/or the medical history of the patient.”)
(ii) via an interface, for each patient at risk of developing a healthcare-associated infection (HAI), optionally a catheter-related bloodstream infection, inputting infection prevention data, optionally by a healthcare provider, reflecting use of an identifiable infection prevention product or protocol in connection with providing care to the patient ([0199] “The hygiene station may provide for user input and/or output. The hygiene station may be remotely managed utilizing standard protocols, or, alternatively, the station may incorporate an interface for communicating with the microcontroller….. In an embodiment lacking the display, indicator lights, sound devices, buttons, and other various input/output (I/O) devices may allow a user to interface with the microcontroller.” [0200] “The receiver 20 and microcontroller 57 can further communicate to the information agent whether a set time passed between the dispensing of the cleaning agent and the release of the protective agent and/or the drying agent, to confirm that scrub time was maintained for the particular environment.”)
and (iii) running on the computer or computer network a computer program that configures the computer or computer network to store, maintain, retrieve ([0059] “The system consists of a number of concurrent processes. These include a tracking process to collect tag information in real time, a messaging process to collect or issue non-tag data messages such as those pertinent to each tag, an evaluation process to continually evaluate each rule respective to the current values stored or pointed to in the tag database and execute actions, if indicated.”)
and analyze at least a portion of the infection prevention data for the patient to determine if care provided to the patient(s) complies with applicable infection prevention regulations ([0058] “The software when executed by the processing unit generally causes the information engine to monitor users and objects within the facility locate, and to monitor compliance with hygiene policy or regime defined for the institution.”)
Regarding claim 6, Tenarvitz discloses a. the electronic record system is an electronic medical record system that includes medical records for patients; and/or b. the analysis of infection prevention data occurs in real-time or retrospectively; and/or c. the identifiable infection prevention product(s) and/or protocol(s) is(are) selected from the group consisting of a skin preparation solution to disinfect a catheter insertion site prior to catheter insertion, a catheter for vascular access (optionally a peripheral IV catheter, a peripherally inserted central line catheter, or a central line catheter), an insertion site protection device (optionally BIOPATCH®), a catheter stabilization device (optionally STATLOCK®), a protective anti-infective film cover for a catheter insertion site ((optionally a hydrocolloid film, optionally TEGADERM®,  or a silicone film, optionally IV CLEAR™), a needlefree access connector (NAC), a disinfecting wipe, a NAC disinfecting device (optionally SPIN™, CUROS®, DUALCAP®, or SWABCAP®), water, disinfecting hand soap, a sterile glove, a face mask, a hair cap, a hand disinfection protocol, a skin preparation protocol, a catheter insertion protocol, a catheter securement protocol, a catheter covering protocol, an extension set-to-catheter connection protocol, a NAC cleansing/disinfection protocol, an IV bag-to-extension set connection protocol, and NAC-based fluid medication administration protocol, wherein the identifiable infection prevention product(s) and/or protocol(s) optionally is(are) is tagged with an identification element, optionally a bar code, QR code, or RFID chip, that allows the identifiable infection prevention product(s) and/or protocol(s) to be identified; and/or d. the interface wirelessly receives infection prevention data transmitted from a peripheral device configured to acquire data from or associated with an identifiable infection prevention product to allow its identification by the system, wherein the peripheral device optionally is portable and optionally is a handheld device or a device worn by a healthcare worker; and/or e. the analysis of infection prevention data occurs periodically or in realtime, and wherein the computer or computer network is further optionally configured to, on command and/or periodically, generate a report detailing compliance and/or non-compliance with applicable infection prevention regulations with regard to one, some, or all patients admitted to the healthcare institution; and/or f. the analysis of infection prevention data occurs in real-time, and wherein the computer or computer network is further optionally configured to output to one or more users an alert if the system determines that care being provided to the patient does not comply with applicable infection prevention regulations, wherein the users optionally are orderlies, nurses, infection preventionists, physicians, physician assistants, and hospital administrators; and/or g. the analysis of infection prevention data is prospective and results in generating a patient-specific report detailing infection prevention procedures to implement for the patient during an upcoming period, optionally within the next 6h, 12h,24,36h,48h, 72h,96h, 120h, 144h,or168h;and/or h. the system is configured to allow authenticated user access to infection prevention data stored in the first database, wherein such access optionally allows an authenticated user to view some or all of the infection prevention data stored in the database for one or more patients to be displayed, optionally via an infection prevention dashboard, on a display, optionally a computer display or the touchscreen on a smartphone ([0026] “The system and method further includes evaluating in real-time the event data and subject data based on the set of predefined rules to measure performance of the processes.”)


Prior Art Cited but Not Relied Upon
Shapiro, J. S., Mostashari, F., Hripcsak, G., Soulakis, N., & Kuperman, G. (2011). Using health information exchange to improve public health. American journal of public health, 101(4), 616-623.
This reference is relevant because is discloses public health monitoring for antimicrobial resistance patterns.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571)-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626